Citation Nr: 1825516	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 40 percent for Raynaud's syndrome with Chilblain's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1997 to July 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a videoconference hearing in April 2018; however, he withdrew his appeal prior to such hearing.

FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran, through his representative, that he was withdrawing his appeal seeking an increased rating for Raynaud's syndrome with Chilblain's syndrome; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim seeking an increased rating for Raynaud's syndrome with Chilblain's syndrome; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C. § 511 (a) is subject to a determination by the Secretary. 38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing. C.F.R. § 20.204 

In an April 2018 written statement, the Veteran, through his representative, expressed his intent to withdraw his appeal seeking an increased rating for Raynaud's syndrome with Chilblain's syndrome.  There is no allegation of error of fact or law remaining for the Board to consider as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking an increased rating for Raynaud's syndrome with Chilblain's syndrome is dismissed.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


